           Case 1:19-cr-00784-GHW Document 51 Filed 03/31/21 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 3/31/2021
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                               :
                              -against-                        :              1:19-cr-784-GHW
                                                               :
 JORGE CASTILLO,                                               :                   ORDER
                                            Defendant. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:

         On March 31, 2021, the Court held a teleconference to discuss the trial scheduled to

commence on April 26, 2021. The parties should be prepared to proceed with trial on April 26,

2021, as scheduled.

         As stated on the record during that conference, defense counsel is directed to provide the

Court with a letter regarding their qualifications, as to inform the Court’s evaluation of their

application to be appointed CJA counsel on a temporary basis. Counsel should provide that letter to

the Court by no later than April 2, 2021. The Court expects to schedule a follow-up conference

after it receives counsel’s submission.

         SO ORDERED.

Dated: March 31, 2021
New York, New York
                                                                   ____________________________
                                                                       GREGORY H. WOODS
                                                                      United States District
                                                                                      strict JJudge
                                                                                               udge
